Citation Nr: 1519024	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to January 1989 and from April 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in relevant part, denied service connection for PTSD.  The matter has otherwise been adjudicated by the RO in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

PTSD has been diagnosed and attributed to a verified stressor in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any error in compliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to element (1), a current diagnosis of PTSD, VA treatment records reflect diagnoses of the condition from two VA psychiatrists as well as VA social workers.  These diagnoses are based on ongoing treatment administered to the Veteran, including interviews, a history reported by the Veteran, and mental status examinations.

In contrast, a November 2012 VA examiner stated that the Veteran did not have PTSD.  Rather, the examiner recorded diagnoses of a depressive disorder and a personality disorder.  He stated that previous diagnoses of PTSD do not appear to have been based on symptoms linked to the reported stressors.  Rather, the Veteran's reported pattern of behavior since adolescence indicative of personality disorder.  The Veteran also associated his depressive symptoms with decisions to leave jobs and one relationship.  In addition, the Veteran's MMPI-2 test results were not consistent with combat-related PTSD.

All of the above evaluations for PTSD were based on interviews and clinical evaluations of the Veteran.  While the VA examiner also relied on objective testing to support his conclusion that the Veteran did not have PTSD, the Board notes that multiple VA medical personnel, including psychiatrists and social workers, reached the opposite conclusion.  Viewed collectively, the Board finds these positive and negative diagnoses to be equally probative in assessing the Veteran's mental health.  Therefore, resolving all doubts in his favor, the requisite PTSD diagnosis is established.

With respect to element (2), an in-service stressor, the regulations governing claims for PTSD were amended effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and absent clear and convincing evidence to the contrary.  38 C.F.R. §§ 3.304(f)(3).

Here, the Veteran reported two stressors in service.  He described being exposed to mortar fire while serving in an enclosed structure at Camp Liberty in Iraq.  He also described being approached by a van full of men while serving as part of a convoy.  Although he thought these men were hostile, they ended up being friendly Iraqi National Guard troops.  These stressors, particularly the exposure to mortar fire, are consistent with circumstances of the Veteran's service in Iraq, and a VA psychiatrist has attributed PTSD to this stressor.  See October 2011 VA records.  Therefore, in the absence of clear and convincing evidence, an in-service stressor has been verified, and element (2) has been met.

With respect to element (3), a link between current symptoms and the in-service stressor, as discussed above, the Veteran's treating VA psychiatrist attributed PTSD, at least in part, to the Veteran's history of exposure to mortar attacks while serving in Iraq.  Therefore, this element has also been met.  To the extent that the November 2012 stated that the Veteran did not have a psychiatric disorder related to service, this was predicated upon a finding that the Veteran did not have PTSD.  As PTSD has been established, this examiner's opinion regarding etiology is not probative.

As all three elements have been met, the Veteran's claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


